Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Sora Ko, Reg# 78,801, the application has been amended as follows: 
Listing of Claims:
1.	(Currently Amended) A method, comprising:
receiving, by a device, data identifying one or more applications,
wherein each of the one or more applications includes one or more files,
generating, by the device, a file hash for each of the one or more files to create one or more file hashes;
storing, by the device and in a data structure, data identifying:
the one or more applications,
the one or more files, 
the one or more file hashes, and
one or more status indicators indicating a status of the each of the one or more file hashes,
wherein the one or more status indicators include one or more scanned indicators indicating a scanning status of the one or more files that provides an indication of whether the one or more files have been previously scanned and one or more approval indicators, indicating an approval status of the each of the one or more file hashes, that indicate whether the one or more files are approved for use;
generating, by the device, a hash for a file included in a new application,
wherein the new application is not one of the one or more applications;
determining, by the device, that the hash for the file included in the new application matches one of the one or more file hashes,
wherein determining that the hash for the file included in the new application matches one of the one or more file hashes comprises:
determining the new application has a same first hash as the one or more files; and
preventing, by the device, performing a scan of the file included in the new application upon determining that the hash for the file matches one of the one or more file hashes, and upon determining a value of a status indicator[[,]] of the one or more status indicators

2.	(Currently Amended) The method of claim 1, wherein preventing the scan of the file included in the new application is based on a status indicator indicating that the file is approved for use.

3.	(Currently Amended) The method of claim 1, wherein preventing, the scan of the file included in the new application is based on a status indicator indicating that the file is not approved for use.

5.	(Currently Amended) The method of claim 1, further comprising:
determining, by the device, that the hash for the file included in the new application does not match any of the one or more file hashes;
performing the scan of the file included in the new application based on determining that the hash for the file does not match any of the one or more file hashes; and
inserting into the data structure the hash for the file and at least one status indicator based on a result of the scan of the file included in the new application.

8.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
receive data identifying one or more applications, wherein each of the one or more applications includes one or more files,
generate a file hash for each of the one or more files to create one or more file hashes;
store, in a data structure, data identifying:
the one or more applications,
the one or more files,
the one or more file hashes, and
one or more status indicators,
wherein the one or more status indicators include one or more scanned indicators indicating a scanning status of the one or more files that provides an indication of whether the one or more files have been previously scanned and one or more approval indicators, for the each of the one or more file hashes, that indicate whether the one or more files are approved for use;
generate a hash for a file of a new application that is not one of the one or more applications;
determine that the hash for the file of the new application matches one of the one or more file hashes,
wherein the one or more processors, to determine that the hash for the file included in the new application matches one of the one or more file hashes, are configured to:
determine the new application has a same first hash as the one or more files; and
prevent performing a scan of the file of the new application upon determining that the hash of the file matches one of the one or more file hashes and upon determining a value of the one or more status indicators.

9.	(Currently Amended) The device of claim 8, wherein the one or more processors are configured to prevent the scan of the file included in the new application based on a status indicator indicating one of that the file is approved for use or the file is not approved for use.

11.	(Currently Amended) The device of claim 8, wherein the one or more processors are further configured to:
determine that the hash for the file included in the new application does not match any of the one or more file hashes;
perform the scan of the file included in the new application based on determining that the hash for the file does not match any of the one or more file hashes; and
insert into the data structure the hash for the file and at least one status indicator based on a result of the scan of the file for the new application.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive data identifying one or more applications, wherein each of the one or more applications includes one or more files,
generate a file hash for each of the one or more files to create one or more file hashes;
store, in a data structure, data identifying:
the one or more applications,
the one or more files,
the one or more file hashes, and
one or more status indicators,
wherein the one or more status indicators include one or more scanned indicators indicating a scanning status of the one or more files that provides an indication of whether the one or more files have been previously scanned and one or more approval indicators, for the each of the one or more file hashes, that indicate whether the one or more files are approved for use;
generate a hash for a file of a new application that is not one of the one or more applications;
determine that the hash for the file of the new application matches one of the one or more file hashes,
wherein the one or more instructions, that cause the one or more processors to determine that the hash for the file included in the new application matches one of the one or more file hashes, cause the one or more instructions to:
determine the new application has a same first hash as the one or more files; and
prevent performing a scan of the file of the new application upon determining that the hash of the file matches one of the one or more file hashes and upon determining a value of the one or more status indicators.

19.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise:
one or more instructions that, when executed by the one or more processors, cause the one or more processors to:
determine that the hash for the file included in the new application does not match any of the one or more file hashes;
perform the scan of the file included in the new application based on determining that the hash for the file does not match any of the one or more file hashes; and
insert into the data structure the hash for the file and at least one status indicator based on a result of the scan of the file for the new application.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest preventing unnecessary scanning of a file included in a newly received software application upon determining that a calculated hash of the file matches one of a plurality of pre-stored file hashes, after determining a value correlating to one or more status indicators, the one or more status indicators including one or more previously scanned indicatons corresponding to the scanning status of the one or more files that indicates whether the one or more files have been previously scanned and one or more approval indicators corresponding to the scanned indicators, and determining that the hash of the file included in the software application matches one of the one or more file hashes, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Berger (US 8,806,625), which teaches preventing duplicate file scans upon hash matching determination;
(ii) 	US PG Pub Thomas et al (US 2006/0218637), which discloses implementing file scanning while preventing duplicative scans;
(iii) 	NPL document "File Scan Based on Hash" – Spiceworks, 03/12/2018; and
(iv) 	NPL document "Searching for Hashes of Malicious Files" –James Tarala, Audit Scripts, 02/15/2010.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of preventing unnecessary scanning of a file included in a newly received software application upon determining that a calculated hash of the file matches one of a plurality of pre-stored file hashes, after determining a value correlating to one or more status indicators, the one or more status indicators including one or more previously scanned indicatons corresponding to the scanning status of the one or more files that indicates whether the one or more files have been previously scanned and one or more approval indicators corresponding to the scanned indicators, and determining that the hash of the file included in the software application matches one of the one or more file hashes, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220629